Title: To John Adams from Francis Dana, 26 October 1782
From: Dana, Francis
To: Adams, John



(Secret and confidential)

Octobr: 15th. 1782 26 October N.S.

My Dear Sir

Soon after my arrival here I intimated to you that I had discovered something which I thought a clew to account for the advice given me by a certain person, and which you and I then were of opinion, was calculated to throw an obstruction in my way, and of course that I ought not to follow it. I told you I wou’d communicate it to you by the first good opportunity. None has offered till now. Here then you have it. In the project of a Treaty of Commerce which France had proposed to the Empress there is an article to this effect. When the Subjects of France shall carry in their own vessels, goods, wares, or merchandises, of the growth, produce, or manufacture of France, into the dominions of the Empress and shall receive in exchange for them, goods, wares, and merchandises, of the growth, production, or manufacture of the Empress that in such cases, there shall be a drawback of the Duties both of Importation and of Exportation paid by the Subjects of France upon all such articles imported, or received in exchange by them as aforesaid.
Now in order to induce the Empress to grant this most advantageous privilege to FranceFrance alleges that it will be for the interest of the Empress to do it; because France will have a demand for great quantities of the Commodities of the Empress which she will nevertheless not be under a necessity of purchasing of the Empressafter the war; for these reasons, that she can then obtain the same from America and altho’ perhaps not at so cheap a rate, yet it will be for her interest, if
the Empress
shall refuse to grant this priviledge, to pay America from 15 to 20. pr: Cent: more for the same articles, as by taking those articles from AmericaFrance wou’d enable her to take off a greater quantity of the commodities of France and the more easily to discharge the debts she may contract for them in France.
The foregoing project, and the reasons urged in support of it were somewhat more detailed than I have given them to you above. As I cou’d not obtain a copy of them, I read them over with care, and in the time of it, reduced them to writing from my memory. The above is a copy of that memorandum and I believe I have not made any material mistake in it. Hemp, the article of which the Empress is most jealous of a Rivalry, is particularly mention’d by France. Thus I found both Friends and Foes working against us here for their own private purposes; if to support and maintain a Rivalry between the two Countries can be said to be working against our Interests. However different their views may be, the effect is the same and equally prejudicial to us let it proceed from whom it may; and this junction in their systems rendered my task of clearing away such errors, much more difficult. The immense profit which France wou’d derive from such a priviledge must have made her consider it as an object of great consequence to herself. She cou’d not therefore wish to open any communication, which might possibly bring on an eclaireissement that wou’d render her project abortive. Is it unnatural to suppose that the pendency of such a negotiation might have been a sufficient ground for the advice above alluded to, or for others to prevent my forming any connections with persons in Government here? I view it indeed in this light, but perhaps I may view it with too suspicious an eye. It has had no tendency to convince me that it is an erroneous principle in our policy. That we ought to take care of our own Interests in Foreign Courts. This is in some places an unfashionable if not an unpardonable sentiment. Shou’d you think proper to write me upon this subject, I must beg you to do it in so disguised a manner as cannot be penetrated. For I have good reasons to apprehend that it is next to impossible to avoid a detection of my correspondence thro’ the posts. I this day received a second letter which had been opened at the office, from Paris. They will open every letter bro’t by their post, to discover any correspondence they wish to discover, without the least hesitation. For this reason I desire you wou’d never send me a copy of any dispatches you may know I have received, but instead of it, to give me notice when you receive any such, and I will write you what to do with them. By this same opportunity you will receive a letter for Mr: L——. Please to open it, read it, and beg Mr: T. whom we may safely confide in, to be so kind as to make out two or three copies of it, and to forward them by careful hands. I am unable to do this myself at present, and I dare not send a letter of that sort by the Post. Desire Mr: T. not to put up either of them, with any of your or my other letters, but to send them unconnected with any thing which, in Case of Capture, might discover from whence they came. You will pardon the trouble I give you in these matters, and be assured I shall never be unmindful of the obligations I am under to you. Since the above one of my Bankers has called upon me, and tells me all my letters which came under cover to them directly will certainly be opened at the office—that it will be necessary therefore to send them all by the way of Riga. I am my dear Sir your much obliged Friend & obedient humble Servant
